DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant arguments and claim amendments received on February 22, 2021 are entered into the file. Currently, claims 1-14 are pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 23, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 10-11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishida (JP 2009-291754)1,2,3. Supporting evidence provided by Eichhorn (Handbook of Textile Fibre Structure, Volume 2 – Natural, Regenerated, Inorganic and Specialist Fibres)3 and “Fiber” (Complete Textile Glossary)3.
With respect to claims 1-2 and 10, Nishida teaches a toxic substance removal material (fiber composite) composed of a carrier composed of fibers and a toxic substance removing method using the same (paragraph [0001]). The harmful substance removing material (fiber composite) is made of a carrier composed of fibers, characterized in that the fiber diameter is 10 nm or more and 1 micron or less (paragraph [0013]). The fibers are preferably cellulose acylate fibers, and most preferably cellulose acetate fibers (paragraph [0021]). Various harmful substance removing elements may be supported on the carrier (at least a part of the surface of the cellulose fiber carries at least a part of the metal), including antibacterial agents (paragraph [0048]). Examples of the antibacterial agent include silver-supported colloidal silica and zeolite-supported silver (metal) (paragraph [0051]).
With respect to the specific antibacterial agent used, Nishida teaches a variety of options in paragraph [0051]. To one of ordinary skill in the art, it would have been obvious to try the antibacterial agents, including silver-supported colloidal silica and zeolite-supported silver, in order to determine which provides the desired antibacterial properties. See MPEP 2143.
With respect to the crystallinity of the cellulose fiber, it is known in the art that cellulose acetate fibers have a degree of crystallinity of between 13 and 15% (Eichhorn; 6.5.2 Crystallinity, crystallite dimensions and orientation).
With respect to the length of the fiber, it is known in the art that a fiber is characterized by having a length at least 100 times its diameter or width (“Fiber”; Complete Textile Glossary). Therefore, the length of the fiber of Nishida is 1000 nm (0.001 mm) or more, based on the art recognized definition of “fiber”.
The fiber length range of Nishida substantially overlaps the claimed range in the instant claim 1. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the 

With respect to claim 3, Nishida teaches all the limitations of claim 1 above. Nishida further teaches the total degree of acyl group substitution of the cellulose acylate fibers is preferably 2.0 to 3.0, more preferably 2.1 to 2.8, and particularly preferably 2.2 to 2.7 (paragraph [0021]).

With respect to claims 4-6, Nishida teaches all the limitations of claims 1-3 above. Nishida further teaches the preferred cellulose acylate is cellulose acetate (wherein an acyl group in the cellulose acylate is an acetyl group) (paragraph [0021]).

With respect to claim 11, Nishida teaches all the limitations of claim 1 above. Nishida further teaches the carrier of the harmful substance removing material (fiber composite) comprises pores (paragraphs [0008], [0013], [0016]), therefore the harmful substance removing material (fiber composite) of Nishida is a porous structure.

With respect to claim 14, Nishida teaches all the limitations of claim 1 above. Nishida further teaches the fibers preferably made by electrospinning (paragraph [0043]), which is a process of making a nonwoven fabric, and the examples of Nishida are directed to nonwoven fabric (paragraphs [0056]-[0062]).

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishida (JP 2009-291754)4,5,6 as applied to claim 1 above, and further in view of Fujimori (US 2012/0171276)3.
With respect to claim 7, Nishida teaches all the limitations of claim 1 above.
Nishida is silent as to the content of the metal being from 0.001 to 10 times the cellulose fiber on a mass basis.
Fujimori teaches a virus inactivating sheet comprising a sheet body and monovalent copper compound fine particles and/or iodide fine particles being held by the sheet body (paragraph [0011]). The amount of the virus inactivating fine particles in the sheet-held composition is preferably 0.1 percent mass to 80.0 percent mass and more preferably 0.1 percent mass to 60.0 percent mass (paragraph [0046]). When the amount is less than 0.1 percent mass, the virus inactivating effect is lower, and when the amount is greater than 80.0 percent by mass the effect is not largely different than when the amount falls within the above range.
Since both Nishida and Fujimori teach harmful substance removing material comprising metal, it would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the content of the metal based on the content of the cellulose fiber to include the claimed range. Based on the teachings of Fujimori, one would have been motivated to provide a harmful substance removing material (fiber composite) that comprises an appropriate amount of metal required to remove the harmful substance without providing so much metal that the removing effect is redundant and unnecessary excess metal is used. It has . 	

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishida (JP 2009-291754)7,8,9 as applied to claim 1 above, and further in view of Kimura (JP 2014-070158)1,2,3.
With respect to claims 8-9, Nishida teaches all the limitations of claim 1 above.
Nishida is silent as to the metal being metal particles with an average particle diameter of from 1 nm to 2 microns.
Kimura teaches a material in which metal fine particles are supported on fine cellulose at a high density with a low addition amount (paragraph [0010]). The fine cellulose is a fiber with a fiber width of 1 nm or more and 50 nm or less and has a fiber length of 100 to 10,000 times the fiber width (paragraph [0014]). The metal fine particles to be supported on the surface of the fine cellulose have antibacterial properties and include silver, iron, lead copper and zinc, but is preferably silver (paragraph [0028]). The particle size is preferably 1 nm or more and 20 nm or less in order to support the metal fine particles more densely on the surface of the cellulose and thus improve antibacterial efficiency (paragraph [0028]).
Since both Nishida and Kimura teach cellulose fibers carrying silver antibacterial substance, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the antibacterial substance of Nishimura to .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishida (JP 2009-291754)10,11,12 as applied to claim 11 above, and further in view of Ma (WO 2015/187412)3.
With respect to claim 12, Nishida teaches all the limitations of claim 11 above.
Nishida is silent as to the void volume being from 30% to 95%.
Ma teaches membranes for filtering gas, including air, which exhibit high flux, high retention, and low pressure drop in air filtration of toxic aromatic gases, fumes, bacteria, viruses, dusts, and particulate matters (paragraph [0004]). The membrane may include cellulose nanofibers (paragraphs [0005], [0032], [0041]-[0042]). The high flux for air is controlled by the porosity (void volume); the higher the porosity (void volume) the higher the flux (paragraph [0063]). The porosity (void volume) of the 3D barrier layer in the membrane can be as high as 99%, being limited only by the mechanical strength as needed for a specific application and can be maintained in performing gas or air filtration (paragraph [0072]).
The porosity (void volume) range of Ma substantially overlaps the claimed range in the instant claim 12. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the 
Since both Nishida and Ma teach porous harmful substance removing material comprising cellulose fibers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the harmful substance removing material (fiber composite) of Nishida to have a porosity (void volume) of up to 99% in order to provide the necessary high flux for gas or air filtration.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishida (JP 2009-291754)13,14,15 as applied to claim 11 above, and further in view of Nguyen (US 2009/0299250)3.
With respect to claim 13, Nishida teaches all the limitations of claim 11 above. Nishida further teaches the pores (through-hole) have diameters of 100 microns or more and 1 mm or less, preferably 100 microns or more and 800 nm or less (paragraph [0016]).
Nishida is silent as to the pores (through-hole) having a diameter of from 0.01 microns to 10 microns.
Nguyen teaches an antiviral and optional antibacterial filter which is capable of sequestering viruses and optionally bacteria present in the ambient air (paragraph [0001]). The filter has a small pore size, preferably less than 5 microns, very preferably less than 1 micron, and still more preferably less than or equal to 0.2 microns (paragraph [0022]). The pore size less than or equal to 0.2 microns confers an antibacterial property on the fiber bed (paragraph 
The pore (through-hole) diameter range of Ngyuen substantially overlaps the claimed range in the instant claim 13. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Nguyen, because overlapping ranges have been held to establish prima facie obviousness.
Since both Nishida and Nguyen teach porous harmful substance removing material comprising cellulose fibers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the harmful substance removing material (fiber composite) of Nishida to have a pore (through-hole) size of less than 5 microns, very preferably less than 1 micron, and still more preferably less than or equal to 0.2 microns in order to confer antibacterial properties to the harmful substance removing material (fiber composite).

Response to Arguments
Response – Claim Rejections 35 USC §103
Applicant's arguments filed February 22, 2021 have been fully considered but they are not persuasive.
On pages 6-7 of the response, Applicant submits that the Examiner does not acknowledge the disclosure of an upper boundary on the diameter disclosed in Nishida and thus does not acknowledge the upper boundary on the resulting length. Applicant concludes that the appropriate range based on the prior art is 0.001-0.1 mm, and Nishida teaches away from the claimed length based on the Examiner’s rationale.
The Examiner respectfully disagrees. Paragraph 12 of the non-final office action mailed November 24, 2020 states that it is known in the art that a fiber is characterized by having a length at least 100 times its diameter or width (emphasis added). Said another way, the length of a fiber is 100 times or more the fiber diameter. When applying this range to the fiber diameter range of 10 nm – 1 micron of Nishida, only the minimum fiber length can be definitively calculated due to the open ended range of the known length to diameter fiber relationship. The shortest length the fiber of Nishida could be and still be considered a fiber in the art is 1000 nm (0.001 mm). The absolute longest the fiber of Nishida can be, based on the art recognized definition of fiber, cannot be definitively calculated. The fiber could be 100 times, 500 times, 1000 times, 10000 times, etc. the length of the upper bound of Nishida. Stating that the upper bound of the fiber length of Nisida must be 0.1 mm based on the art recognized definition does not take into account that the fiber length to diameter ratio can be greater than 100. The claimed lower length bound is 1 mm, which is 100000 times the lower diameter bound of Nishida. 100000 times is within the range of 100 times or more. The claimed upper bound to length is 1 m, which is 1000000 times the upper bound of Nishida. 1000000 times is within the range of 100 times or more. Based on the prior art recognized definition of fiber, only an open ended range can be definitively calculated as presented in the non-final office action. This open ended range overlaps the claimed range, as presented previously.
For the reasons presented above, Nishida does not teach away from the claimed length based on the Examiner’s rationale.
	

On page 7 of the response Applicant submits that none of the parameters of Applicant’s claim 13 is taught or suggested in the prior art, and that the disclosure of Nishida teaches away from the claimed pore size.
The Examiner respectfully disagrees. Nguyen (US 2009/0299250) was relied on to teach this limitation. Nguyen teaches a filter that has a small pore size of preferably less than 5 microns, very preferably less than 1 micron, and still more preferably less than or equal to 0.2 microns (paragraph [0022]). The pore size less than or equal to 0.2 microns confers an antibacterial property to the fiber bed (paragraph [0040]). The ordinary artisan would have been motivated to modify the harmful substance removing material of Nishida to have a pore size of less than 5 microns, very preferably less than 1 micron, and still more preferably less than or equal to 0.2 microns in order to confer antibacterial properties to the harmful substance removing material.
With respect to Nishida teaching away from the claimed pore size, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP 2123. The preferred pore size of Nishida does not constitute a teaching away from the claimed invention because the disclosure does not criticize, discredit, or otherwise discourage the solution claimed. See MPEP 2141.02(VI).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Machine translation used as reference
        2 Cited in IDS
        3 Previously presented
        4 Machine translation used as reference
        5 Cited in IDS
        6 Previously presented
        7 Machine translation used as reference
        8 Cited in IDS
        9 Previously presented
        10 Machine translation used as reference
        11 Cited in IDS
        12 Previously presented
        13 Machine translation used as reference
        14 Cited in IDS
        15 Previously presented